 

Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_053118.htm]

 

Exhibit 10.1

 

2018 Stock Award Plan

 

CORINDUS VASCULAR ROBOTICS, INC.

 

2018 Stock Award Plan

 

1.       Purpose. The purpose of the Corindus Vascular Robotics, Inc. 2018 Stock
Award Plan is to provide a means through which the Company and its Affiliates
may attract and retain key personnel and to provide a means whereby current and
prospective directors, officers, employees, consultants and advisors of the
Company and its Affiliates can acquire and maintain an equity interest in the
Company, or be paid incentive compensation, which may (but need not) be measured
by reference to the value of Common Stock, thereby strengthening their
commitment to the welfare of the Company and its Affiliates and aligning their
interests with those of the Company’s stockholders.

 

2.       Definitions. The following definitions shall be applicable throughout
the Plan:

 

(a)       “Affiliate” “means with respect to any Person, any other Person (other
than an individual) that controls, is controlled by, or is under common control
with such Person. The term “control,” as used in this Plan, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise. “Controlled” and “controlling” have meanings correlative
to the foregoing.

 

(b)       “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus Award, Dividend Equivalent, and Performance
Compensation Award granted under the Plan.

 

(c)       “Award Agreement” means any agreement or other instrument (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company))
setting forth the terms of an Award that has been duly authorized and approved
by the Committee.

 

(d)       “Board” means the Board of Directors of the Company.

 

(e)       “Cause” means, in the case of a particular Award, unless the
applicable Award Agreement states otherwise, (i) the Company or one of its
Affiliates having “cause” to terminate a Participant’s employment or service, as
defined in any employment or consulting agreement between the Participant and
the Company or one of its Affiliates in effect at the time of such termination
or (ii) in the absence of any such employment or consulting agreement (or the
absence of any definition of “cause” contained therein), (A) the Participant’s
engagement in misconduct that is materially injurious to the Company or its
Affiliates, (B) the Participant’s continued failure to substantially perform
duties as reasonably directed by the Company or the Participant’s material
violation of any material rule, regulation, policy or plan for the conduct of
any service provider to the Company or its Affiliates or its or their business,
(C) the Participant’s repeated dishonesty in the performance of his duties to
the Company or its Affiliates, or (D) the Participant’s commission of any act or
acts constituting any (x) fraud against, or misappropriation or embezzlement
from the Company or any of its Affiliates, (y) felony or any other crime
involving moral turpitude, or (z) offense that could result in jail sentence of
at least 30 days. Any determination of whether Cause exists shall be made by the
Committee in its sole discretion.

 

(f)        “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

 

(i)       the sale or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” or “group” (as such terms are used for purposes of Sections 13(d)(3)
and 14(d)(2) of the Exchange Act) other than to an Affiliate;

 



 1 



 

(ii)       any person or group is or becomes the “beneficial owner” (as such
term is used for purposes of Rule 13d-3 and Rule 13d-5 under the Exchange Act),
directly or indirectly, of more than fifty percent (50%) of the total voting
power of the Company’s then outstanding voting securities, including by way of
merger, consolidation or otherwise; provided, however that a Change in Control
shall not be deemed to occur by reason of an acquisition of the Company’s voting
securities by the Company or by an employee benefit plan (or a trust forming a
part thereof) maintained by the Company.

 

(iii)       during any period of twenty-four (24) months, individuals who, at
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided,
that any person becoming a director subsequent to the date hereof, whose
election or nomination for election was approved by a vote of at least
two-thirds (2/3) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), or (iii) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent
required by Section 409A of the Code. The Committee shall have full and final
authority, which shall be exercised in its sole discretion, to determine
conclusively whether a Change in Control has occurred pursuant to the above
definition, and the date of the occurrence of such Change in Control and any
incidental matters relating thereto.

 

(g)       “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

(h)       “Committee” means the Compensation Committee of the Board or
subcommittee thereof as may be appointed pursuant to Section 4(a), or such other
committee of the Board consisting of at least two people as the Board may
appoint to administer the Plan, or, if no such committee has been appointed by
the Board, the Board.

 

(i)        “Common Stock” means the common stock, par value $0.0001 per share,
of the Company (and any stock or other securities into which such common stock
may be converted or into which it may be exchanged).

 

(j)        “Company” means Corindus Vascular Robotics, Inc., a Delaware
corporation, and any successor thereto.

 

(k)       “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

 

(l)        “Disability” means, in the case of a particular Award, unless the
applicable Award Agreement states otherwise, (i) the Company or one of its
Affiliates having cause to terminate a Participant’s employment or service on
account of “disability,” as defined in any employment or consulting agreement
between the Participant and the Company or one of its Affiliates in effect at
the time of such termination, or (ii) in the absence of any such employment or
consulting agreement, the complete and permanent inability by reason of illness
or accident to perform in all material respects his or her duties and
responsibilities to the Company and its Affiliates. Any determination of whether
Disability exists shall be made by the Committee in its sole discretion.

 



 2 



 

(m)      “Dividend Equivalent” shall mean a right to receive the equivalent
value (in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 10(b) of the Plan.

 

(n)       “Effective Date” means May 31, 2018, which was the date on which the
Plan was first approved by the stockholders of the Company.

 

(o)       “Eligible Director” means a person who is (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act.

 

(p)       “Eligible Person” means any (i) individual employed by the Company or
any of its Affiliates; (ii) director of the Company or any of its Affiliates; or
(iii) consultant or advisor to the Company or any of its Affiliates who may be
offered securities registrable on Form S-8 under the Securities Act, or any
other available exemption, as applicable.

 

(q)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and any successor thereto. Any reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

(r)        “Exercise Price” has the meaning given such term in Section 7(b) of
the Plan.

 

(s)       “Fair Market Value” means, as of any date, the value of a share of
Common Stock as determined by the Committee, in its discretion, subject to the
following:

 

 (i)       If, on such date, Common Stock is listed on one or more established
U.S. national or regional securities exchanges, the Fair Market Value of a share
shall be the closing price of a share of Common Stock as quoted on such exchange
constituting the primary market for the shares (or, if no such closing price is
reported, the closing price on the last preceding date on which such price of
Common Stock is so reported).

 

 (ii)       Notwithstanding clause (i) above, the Committee may, in its
discretion, determine the Fair Market Value of a share of Common Stock on the
basis of the opening, closing, or average of the high and low sale prices of a
share of Common Stock on such date or the preceding trading day, the actual sale
price of a Share, any other reasonable basis using actual transactions involving
shares of Common Stock as reported on an established U.S. national or regional
securities exchange, or on any other basis consistent with the requirements of
Section 409A of the Code.

 

 (iii)       The Committee may vary its method of determining Fair Market Value
as provided in this Section for purposes of different provisions under the Plan.
The Committee may delegate its authority to establish Fair Market Value for
purposes of determining whether sufficient consideration has been paid to
exercise Options or SARs or for purposes of any other transactions involving
outstanding Awards.

 

(t)        “Immediate Family Members” shall have the meaning set forth in
Section 15(b) of the Plan.

 

(u)       “Incentive Stock Option” means an Option that is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

 

(v)      “Indemnifiable Person” shall have the meaning set forth in Section 4(e)
of the Plan.

 

(w)      “Nonqualified Stock Option” means an Option that is not designated by
the Committee as an Incentive Stock Option.

 

(x)       “Option” means an Award granted under Section 7 of the Plan.

 



 3 



 

(y)       “Option Period” has the meaning given such term in Section 7(c) of the
Plan.

 

(z)       “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to Section
6 of the Plan.

 

(aa)     “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

 

(bb)    “Performance Goals” shall mean, for a Performance Period, the one or
more goals established by the Committee for the Performance Period.

 

(cc)     “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award.

 

(dd)    “Permitted Transferee” shall have the meaning set forth in Section 15(b)
of the Plan.

 

(ee)     “Person” means a “person” as such term is used for purposes of 13(d) or
14(d) of the Exchange Act, or any successor section thereto.

 

(ff)      “Plan” means the Corindus Vascular Robotics, Inc. 2018 Stock Award
Plan.

 

(gg)     “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions or, as applicable,
the period of time within which performance is measured for purposes of
determining whether an Award has been earned.

 

(hh)     “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

 

(ii)       “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (including, without limitation, a requirement
that the Participant remain continuously employed or provide continuous services
for a specified period of time), granted under Section 9 of the Plan.

 

(jj)       “SAR Period” has the meaning given such term in Section 8(b) of the
Plan.

 

(kk)     “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of the Securities Act
shall be deemed to include any rules, regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, rules, regulations or guidance.

 

(ll)       “SEC” means the Securities and Exchange Commission.

 

(mm)   “Stock Appreciation Right” or “SAR” means an Award granted under Section
8 of the Plan.

 

(nn)     “Stock Bonus Award” means an Award granted under Section 10(a) of the
Plan.

 

(oo)     “Strike Price” means, except as otherwise provided by the Committee in
the case of Substitute Awards, (i) in the case of a SAR granted in tandem with
an Option, the Exercise Price of the related Option, or (ii) in the case of a
SAR granted independent of an Option, the Fair Market Value on the Date of
Grant.

 

3.       Effective Date; Duration. The Plan shall be effective as of the
Effective Date. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

 



 4 



 

4.       Administration.

 

(a)       The Committee shall administer the Plan. To the extent required to
comply with the provisions of Rule 16b-3 promulgated under the Exchange Act (if
the Board is not acting as the Committee under the Plan) it is intended that
each member of the Committee shall, at the time he takes any action with respect
to an Award under the Plan, be an Eligible Director. However, the fact that a
Committee member shall fail to qualify as an Eligible Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan. The majority of the members of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present or acts approved in writing by a majority of the Committee
shall be deemed the acts of the Committee.

 

(b)       Subject to the provisions of the Plan and applicable law, the
Committee shall have the sole and plenary authority, in addition to other
express powers and authorizations conferred on the Committee by the Plan, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of shares of Common Stock
to be covered by, or with respect to which payments, rights, or other matters
are to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award and any amendments thereto; (v) make any adjustments in
the Performance Goals included in any Performance Compensation Award; (vi)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, shares of Common Stock, other securities, other
Awards or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vii) determine whether, to what extent, and under what circumstances
the delivery of cash, Common Stock, other securities, other Awards or other
property and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the Participant or of the Committee;
(viii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; (ix) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Committee
shall deem appropriate for the proper administration of the Plan; (x) accelerate
the vesting or exercisability of, payment for or lapse of restrictions on,
Awards; and (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

 

(c)       Except to the extent prohibited by applicable law or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of the Company or any of its Affiliates the authority to act on
behalf of the Committee with respect to any matter, right, obligation, or
election that is the responsibility of or that is allocated to the Committee
herein, and that may be so delegated as a matter of law, except for grants of
Awards to persons (i) who are non-employee members of the Board or otherwise are
subject to Section 16 of the Exchange Act.

 

(d)       Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, the Company, any of its Affiliates, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.

 



 5 



 

(e)       No member of the Board, the Committee, delegate of the Committee or
any officer, employee or agent of the Company (each such person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made in good faith with respect to the Plan or any
Award hereunder. Each Indemnifiable Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under the Plan or any Award Agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud, gross negligence or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law or by the Company’s Certificate of Incorporation or
Bylaws. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such Indemnifiable Persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws or as a
matter of law or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold them harmless.

 

(f)       Notwithstanding anything to the contrary contained in the Plan, the
Board may, in its sole discretion, at any time and from time to time, grant
Awards and administer the Plan with respect to such Awards. In any such case,
the Board shall have all the authority granted to the Committee under the Plan.

 

5.      Grant of Awards; Shares Subject to the Plan; Limitations.

 

(a)       The Committee may, from time to time, grant Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Bonus
Awards, Dividend Equivalents and/or Performance Compensation Awards to one or
more Eligible Persons.

 

(b)       Subject to Section 12 of the Plan, the number of Shares which may be
issued from time to time pursuant to this Plan shall be the sum of: (i)
17,500,000 shares of Common Stock and (ii) any shares of Common Stock that are
represented by awards granted under the Company’s Amended and Restated 2014
Stock Award Plan that are forfeited, expire or are cancelled without delivery of
shares of Common Stock or which result in the forfeiture of shares of Common
Stock back to the Company on or after May 31, 2018. In addition, no more than
17,500,000 shares of Common Stock may be issued upon the exercise of Incentive
Stock Options.

 

(c)       Notwithstanding the foregoing, the aggregate grant date fair value of
shares to be granted to any non-employee director under the Plan in any calendar
year may not exceed $100,000 (except that the foregoing limitation shall not
apply to Awards made pursuant to an election by a non-employee director to
receive the Award in lieu of cash for all or a portion of cash fees to be
received for service on the Board of Directors or any committee thereof). In
addition, in the case of Incentive Stock Options, the foregoing provisions shall
be subject to any limitations under the Code.

 

(d)       Shares of Common Stock used to pay the required Exercise Price or tax
obligations, or shares not issued in connection with the settlement of an Option
or SAR or that are used or withheld to satisfy tax obligations of the
Participant shall not be available again for other Awards under the Plan. Shares
repurchased by the Company with the proceeds of an Option Exercise Price may not
be reissued under the Plan. Shares underlying any Awards under this Plan that
are forfeited, cancelled, expire unexercised will be available again for Awards
under the Plan.

 

(e)       Shares of Common Stock delivered by the Company in settlement of
Awards may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase, or a
combination of the foregoing.

 

6.      Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award Agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.

 



 6 



 

7.      Options.

 

(a)       Generally. Each Option granted under the Plan shall be evidenced by an
Award Agreement. Each Option so granted shall be subject to the conditions set
forth in this Section 7, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. All Options granted
under the Plan shall be Nonqualified Stock Options unless the applicable Award
Agreement expressly states that the Option is intended to be an Incentive Stock
Option. Incentive Stock Options shall be granted only to Eligible Persons who
are employees of the Company or any “parent corporation” or “subsidiary
corporation” thereof within the meaning of Section 424(e) and 424(f),
respectively, of the Code, and no Incentive Stock Option shall be granted to any
Eligible Person who is ineligible to receive an Incentive Stock Option under the
Code. In the case of an Incentive Stock Option, the terms and conditions of such
grant shall be subject to and comply with such rules as may be prescribed by
Section 422 of the Code. If for any reason an Option intended to be an Incentive
Stock Option (or any portion thereof) shall not qualify as an Incentive Stock
Option, then, to the extent of such non-qualification, such Option or portion
thereof shall be regarded as a Nonqualified Stock Option appropriately granted
under the Plan.

 

(b)       Exercise Price. Except as otherwise provided by the Committee in the
case of Substitute Awards, the exercise price (“Exercise Price”) per share of
Common Stock for each Option shall not be less than 100% of the Fair Market
Value of such share (determined as of the Date of Grant); provided, however,
that in the case of an Incentive Stock Option granted to an employee who, at the
time of the grant of such Option, owns stock representing more than 10% of the
voting power of all classes of stock of the Company or any “parent corporation”
or “subsidiary corporation” thereof within the meaning of Section 424(e) and
424(f), respectively, of the Code, the Exercise Price per share shall not be
less than 110% of the Fair Market Value per share on the Date of Grant; and
provided, further, that a Nonqualified Stock Option may be granted with an
Exercise Price lower than that set forth herein if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) and Section 409A of the Code.

 

(c)       Vesting and Expiration. Options shall vest and become exercisable in
such manner and on such date or dates determined by the Committee and shall
expire after such period, not to exceed ten years, as may be determined by the
Committee (the “Option Period”); provided, that if the Option Period (other than
in the case of an Incentive Stock Option) would expire at a time when trading in
the shares of Common Stock is prohibited by the Company’s insider trading policy
(or Company-imposed “blackout period”), the Option Period shall be automatically
extended until the 30th day following the expiration of such prohibition;
provided, however, that the Option Period shall not exceed five years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who on the Date of Grant owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any of its Affiliates; provided,
further, that notwithstanding any vesting dates set by the Committee, the
Committee may, in its sole discretion, accelerate the exercisability of any
Option.

 

(d)       Method of Exercise and Form of Payment. No shares of Common Stock
shall be delivered pursuant to any exercise of an Option until payment in full
of the Exercise Price therefor is received by the Company and the Participant
has paid to the Company an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld. Options that have
become exercisable may be exercised by delivery of written or electronic notice
of exercise to the Company in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Common Stock valued
at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company); or (ii) by such other method as the
Committee may permit in its sole discretion, including without limitation: (A)
in other property having a fair market value on the date of exercise equal to
the Exercise Price, (B) if there is a public market for the shares of Common
Stock at such time, by means of a broker-assisted “cashless exercise” pursuant
to which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price, or (C) by a “net exercise” method whereby the Company
withholds from the delivery of the shares of Common Stock for which the Option
was exercised that number of shares of Common Stock having a Fair Market Value
equal to the aggregate Exercise Price for the shares of Common Stock for which
the Option was exercised. Any fractional shares of Common Stock shall be settled
in cash. Notwithstanding the foregoing, the Committee may, in its sole
discretion, implement a provision in Options providing that if, on the last day
that an Option may be exercised, the Participant has not then exercised such
Option, such Option shall be deemed to have been exercised by the Participant on
such last day and the Company shall make the appropriate payment to such
Participant after applying minimum required tax withholding.

 



 7 



 

(e)       Notification upon Disqualifying Disposition of an Incentive Stock
Option. Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (A) two years after the Date of Grant of the Incentive Stock Option or (B)
one year after the date of exercise of the Incentive Stock Option.

 

(f)       Compliance With Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner that the
Committee determines would violate the Sarbanes-Oxley Act of 2002, or any other
applicable law or the applicable rules and regulations of the SEC or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded.

 

8.       Stock Appreciation Rights.

 

(a)       Generally. Each SAR granted under the Plan shall be evidenced by an
Award Agreement. Each SAR so granted shall be subject to the conditions set
forth in this Section 8, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. Any Option granted
under the Plan may include tandem SARs. The Committee also may award SARs to
Eligible Persons independent of any Option.

 

(b)       Vesting and Expiration. A SAR granted in connection with an Option
shall become exercisable and shall expire according to the same vesting schedule
and expiration provisions as the corresponding Option. A SAR granted independent
of an Option shall vest and become exercisable and shall expire in such manner
and on such date or dates determined by the Committee and shall expire after
such period, not to exceed ten years, as may be determined by the Committee (the
“SAR Period”); provided, however, that notwithstanding any vesting dates set by
the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR.

 

(c)       Method of Exercise. SARs that have become exercisable may be exercised
by delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

 

(d)       Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any federal, state, local and non-U.S. income and employment
taxes required to be withheld. The Company shall pay such amount in cash, in
shares of Common Stock valued at Fair Market Value, or any combination thereof,
as determined by the Committee at the Date of Grant. Any fractional shares of
Common Stock shall be settled in cash.

 



 8 



 

9.       Restricted Stock and Restricted Stock Units.

 

(a)       Generally. Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an Award Agreement. Each such grant shall be subject to
the conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

(b)       Book Entry and Stock Certificates; Escrow or Similar Arrangement. Upon
the grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued, or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions, and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than delivered to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable, and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute an agreement evidencing an Award of Restricted
Stock and, if applicable, an escrow agreement and blank stock power within the
amount of time specified by the Committee, the Award shall be null and void.
Subject to the restrictions set forth in this Section 9 and the applicable Award
Agreement, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including without limitation the right
to vote such Restricted Stock. To the extent shares of Restricted Stock are
forfeited, any stock certificates issued to the Participant evidencing such
shares shall be returned to the Company, and all rights of the Participant to
such shares and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company.

 

(c)       Vesting. The Restricted Period shall lapse in such manner and on such
date or dates or upon the attainment of such Performance Goals determined by the
Committee; provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the vesting of
any Restricted Stock or Restricted Stock Units.

 

(d)       Delivery of Restricted Stock and Settlement of Restricted Stock Units.

 

(i)       Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends.

 

(ii)       Unless otherwise provided by the Committee in an Award Agreement,
upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one share of Common Stock for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, allow Participants to elect to defer the delivery of Common Stock
beyond the expiration of the Restricted Period in compliance with Section 409A
of the Code.

 

(e)       Legends on Restricted Stock. Each certificate representing Restricted
Stock awarded under the Plan shall bear a legend substantially in the form of
the following in addition to any other information the Company deems appropriate
until the lapse of all restrictions with respect to such Common Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CORINDUS VASCULAR ROBOTICS, INC. 2018 STOCK AWARD
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN CORINDUS VASCULAR ROBOTICS,
INC. AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF CORINDUS VASCULAR ROBOTICS, INC.

 



 9 



 

10.      Stock Bonus Awards; Dividend Equivalents.

 

(a)       Stock Bonus Awards. The Committee may issue unrestricted Common Stock,
or other Awards denominated in Common Stock, under the Plan to Eligible Persons,
either alone or in tandem with other awards, in such amounts as the Committee
shall from time to time in its sole discretion determine. Each Stock Bonus Award
granted under the Plan shall be evidenced by an Award Agreement. Each Stock
Bonus Award so granted shall be subject to such conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement.

 

(b)       Dividend Equivalents. Dividend Equivalents may be granted by the
Committee based on dividends declared on the Common Stock, to be credited as of
dividend payment dates during the period between the date an Award is granted to
a Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Committee. Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the Committee;
provided, however, that Dividend Equivalents with respect to an Award that are
based on dividends paid prior to the vesting of such Award shall only be paid
out to the Participant to the extent that the vesting conditions are
subsequently satisfied and the Award vests. No Dividend Equivalent shall be
payable with respect to any Award unless specified by the Committee in the Award
Agreement.

 

11.      Performance Compensation Awards.

 

(a)       Generally. The Committee shall have the authority, at the time of
grant of any Award described in Sections 7 through 10 of the Plan, to designate
such Award as a Performance Compensation Award.

 

(b)       Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Compensation Award, the
Committee shall have sole discretion to determine the type(s) of Performance
Compensation Awards to be issued, the length of the Performance Period, and the
applicable Performance Goals, in its sole discretion, and all as set forth in
the applicable Award Agreement.

 

(c)       Modification of Performance Goals. The Committee has the authority to
make any adjustments and take any other appropriate action with respect to the
Performance Goals (including, without limitation to make adjustments to the
Performance Goals or determine the satisfaction of the Performance Goals, in
each case, in connection with a corporate transaction as described in Section
12) provided that any such actions do not otherwise violate the terms of the
Plan.

 

(d)       Payment of Performance Compensation Awards.

 

(i)       Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or its
Affiliates on the last day of a Performance Period to be eligible for payment in
respect of a Performance Compensation Award for such Performance Period.

 

(ii)       Limitation. A Participant shall be eligible to receive payment in
respect of a Performance Compensation Award only to the extent that: (A) the
Performance Goals for such period are achieved; and (B) all or some of the
portion of such Participant’s Performance Compensation Award has been earned for
the Performance Period.

 

(iii)       Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period. The Committee shall then determine the amount of
each Participant’s Performance Compensation Award actually payable for the
Performance Period. No Performance Compensation Award will be issued for such
Performance Period until such certification is made by the Committee. The number
of shares issues in respect of a Performance Compensation Award determined by
the Committee for a Performance Period shall be paid to the Participant at such
time as determined by the Committee in its sole discretion after the end of such
Performance Period and any dividends (other than stock dividends issued pursuant
to Section 12 of the Plan) or Dividends Equivalents that accrue shall only be
paid with respect to the number of shares earned under a Performance
Compensation Award.

 



 10 



 

12.      Changes in Capital Structure and Similar Events. In the event of (a)
any stock dividend, extraordinary cash dividend or other distribution (whether
in the form of securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event (including, without limitation, a Change in
Control) that affects the shares of Common Stock, or (b) unusual or nonrecurring
events (including, without limitation, a Change in Control) affecting the
Company, any of its Affiliates, or the financial statements of the Company or
any of its Affiliates, or changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange or
inter-dealer quotation system, accounting principles or law, such that in either
case an adjustment is determined by the Committee in its sole discretion to be
necessary or appropriate, then the Committee shall make any such adjustments in
such manner as it may deem equitable, including without limitation any or all of
the following:

 

(i)       adjusting any or all of (A) the number of shares of Common Stock or
other securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

 

(ii)       subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code and the regulations thereunder, providing
for a substitution or assumption of Awards, accelerating the exercisability of,
lapse of restrictions on, or termination of, Awards or providing for a period of
time for exercise prior to the occurrence of such event; and

 

(iii)      subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code and the regulations thereunder, cancelling
any one or more outstanding Awards and causing to be paid to the holders
thereof, in cash, shares of Common Stock, other securities or other property, or
any combination thereof, the value of such Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per share of Common
Stock received or to be received by other stockholders of the Company in such
event), including without limitation, in the case of any outstanding Option or
SAR, a cash payment in an amount equal to the excess, if any, of the Fair Market
Value (as of a date specified by the Committee) of the shares of Common Stock
subject to such Option or SAR over the aggregate Exercise Price or Strike Price
of such Option or SAR, respectively (it being understood that, in such event,
any Option or SAR having a per share Exercise Price or Strike Price equal to, or
in excess of, the Fair Market Value of a share of Common Stock subject thereto
may be canceled and terminated without any payment or consideration therefor),
or, in the case of any outstanding Restricted Stock, Restricted Stock Unit,
Stock Bonus Award, or other Award denominated in Common Stock, a cash payment or
equity subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Award or the underlying shares of Common Stock
subject thereto.

 

For the avoidance of doubt, in the case of any “equity restructuring” (within
the meaning of the Financial Accounting Standards Board (FASB) Statement of
Financial Accounting Standards Codification Topic 718, Stock Compensation), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustment in Incentive Stock
Options under this Section 12 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the extent
applicable. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

 



 11 



 

13.       Effect of Change in Control. Except to the extent otherwise provided
in an Award Agreement, in the event of a Change in Control, notwithstanding any
provision of the Plan to the contrary, the Committee may provide that, with
respect to all or any portion of a particular outstanding Award or Awards:

 

(a)       the then outstanding Options and SARs shall become immediately
exercisable as of a time prior to the Change in Control;

 

(b)       the Restricted Period shall expire as of a time prior to the Change in
Control (including without limitation a waiver of any applicable Performance
Goals);

 

(c)       Performance Periods in effect on the date the Change in Control occurs
shall end on such date, and (i) determine the extent to which Performance Goals
with respect to each such Performance Period have been met based upon such
audited or unaudited financial information or other information then available
as it deems relevant and (ii) cause the Participant to receive partial or full
payment of Awards for each such Performance Period based upon the Committee’s
determination of the degree of attainment of the Performance Goals, or by
assuming that the applicable “target” levels of performance have been attained
or on such other basis determined by the Committee; and

 

(d)       cause Awards previously deferred to be settled in full as soon as
practicable.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (d) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

 

14.       Amendments and Termination.

 

(a)       Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that (i) no amendment to Section 4(e) shall apply with respect to any
action or omitted to be taken by an Indemnifiable Person under the Plan or any
Award Agreement prior to such amendment; (ii) no amendment to Section 14(b) (to
the extent required by the proviso in such Section 14(b)) shall be made without
stockholder approval and (iii) no such amendment, alteration, suspension,
discontinuation or termination shall be made without stockholder approval if
such approval is necessary to comply with any tax or regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or requirements of any securities exchange or inter-dealer
quotation system on which the shares of Common Stock may be listed or quoted;
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the written consent of the
affected Participant, holder or beneficiary.

 

(b)       Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided, that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the written consent of the affected Participant; provided, further, that
without stockholder approval, except as otherwise permitted under Section 12 of
the Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR, and (ii) the Committee may not cancel any
outstanding Option or SAR in order to replace it with a new Option, SAR or other
Award, and the Committee may not take any other action that is considered a
“repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted.

 

(c)       Extension of Termination Date. If the exercise of the Option following
the termination of the Participant’s employment or service (other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, or any other requirements of applicable
law, then the Option shall terminate on the earlier of (i) the expiration of the
term of the Option set forth in Section 7(c) and (ii) the expiration of a period
of 30 days after the termination of the Participant’s employment or service
during which the exercise of the Option would not be in violation of such
registration requirements or other applicable requirements.

 



 12 



 

(d)       Restriction on Grant of Awards. No Awards may be granted during any
period of suspension or after termination of the Plan, and in no event may any
Award be granted under the Plan after the tenth anniversary of the Effective
Date.

 

15.       General.

 

(a)       Award Agreements. Each Award under the Plan shall be evidenced by an
Award Agreement, which shall be delivered to the Participant (whether in paper
or electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on such Award of the death, Disability
or termination of employment or service of a Participant, or of such other
events as may be determined by the Committee. The terms of any Award issued
hereunder shall be binding upon the executors, administrators, beneficiaries,
successors and assigns of the Participant.

 

(b)       Nontransferability.

 

(i)       Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any of its
Affiliates; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)      Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
Agreement (each transferee described in clauses (A), (B) (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.

 

(iii)     The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award Agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the satisfaction of any
applicable vesting conditions and consequences of the termination of the
Participant’s employment by, or services to, the Company or one of its
Affiliates under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option or SAR shall be exercisable by the Permitted
Transferee only if such Option or SAR has vested due to the Participant’s
satisfaction of the applicable vesting criteria and only to the extent, and for
the periods, specified in the Plan and the applicable Award Agreement.

 



 13 



 

(c)       Tax Withholding.

 

(i)       A Participant shall be required to pay to the Company or any of its
Affiliates, and the Company or any of its Affiliates shall have the right and is
hereby authorized to withhold, from any cash, shares of Common Stock, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.

 

(ii)      Without limiting the generality of clause (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding liability by (A) the delivery of shares of
Common Stock owned by the Participant having a Fair Market Value equal to such
withholding liability or (B) having the Company withhold from the number of
shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
equal to such withholding liability (but no more than the minimum required
statutory withholding liability).

 

(d)       No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or any of its Affiliates, or other person, shall have
any claim or right to be granted an Award under the Plan or, having been
selected for the grant of an Award, to be selected for a grant of any other
Award. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
any of its Affiliates, nor shall it be construed as giving any Participant any
rights to continued service on the Board. The Company or any of its Affiliates
may at any time dismiss a Participant from employment or discontinue any
consulting relationship, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan or any Award Agreement. By
accepting an Award under the Plan, a Participant shall thereby be deemed to have
waived any claim to continued exercise or vesting of an Award or to damages or
severance entitlement related to non-continuation of the Award beyond the period
provided under the Plan or any Award Agreement, notwithstanding any provision to
the contrary in any written employment contract or other agreement between the
Company and its Affiliates and the Participant, whether any such agreement is
executed before, on or after the Date of Grant.

 

(e)       International Participants. With respect to Participants who reside or
work outside of the United States of America, the Committee may in its sole
discretion amend the terms of the Plan or outstanding Awards with respect to
such Participants in order to conform such terms with the requirements of local
law or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

 

(f)       Designation and Change of Beneficiary. Each Participant may file with
the Committee a written designation of one or more persons as the
beneficiary(ies) who shall be entitled to receive the amounts payable with
respect to an Award, if any, due under the Plan upon his death. A Participant
may, from time to time, revoke or change his beneficiary designation without the
consent of any prior beneficiary by filing a new designation with the Committee.
The last such designation received by the Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Committee prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate.

 

(g)       Termination of Employment/Service. Unless determined otherwise by the
Committee: (i) neither a temporary absence from employment or service due to
illness, vacation or leave of absence nor a transfer from employment or service
with the Company to employment or service with any of its Affiliates (or
vice-versa) shall be considered a termination of employment or service with the
Company or such Affiliate; and (ii) if a Participant’s employment with the
Company and its Affiliates terminates, but such Participant continues to provide
services to the Company and its Affiliates in a non-employee capacity (or
vice-versa), such change in status shall not be considered a termination of
employment with the Company and its Affiliates.

 



 14 



 

(h)       No Rights as a Stockholder. Except as otherwise specifically provided
in the Plan or any Award Agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock that are subject to
Awards hereunder until such shares have been issued or delivered to that person
or registered in the name of that person in book-entry form.

 

(i)       Government and Other Regulations.

 

 (i)       The obligation of the Company to settle Awards in Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the SEC or unless the Company has received an opinion
of counsel, satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all certificates for shares
of Common Stock or other securities of the Company or any of its Affiliates
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement, the federal securities laws, or the rules, regulations and
other requirements of the SEC, any securities exchange or inter-dealer quotation
system upon which such shares or other securities are then listed or quoted and
any other applicable federal, state, local or non-U.S. laws, and, without
limiting the generality of Section 9 of the Plan, the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

 (ii)       The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal or impractical after the Company has used
commercially reasonable efforts to comply with applicable law. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.

 

(j)       Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 

(k)       Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options or other awards
otherwise than under this Plan, and such arrangements may be either applicable
generally or only in specific cases.

 



 15 



 

(l)       No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any of its Affiliates, on the one hand, and
a Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.

 

(m)       Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in acting or failing to act, as the case may
be, and shall not be liable for having so acted or failed to act in good faith,
in reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any agent of the Company or the Committee or the Board, other
than himself.

 

(n)       Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o)       Governing Law. Except to the extent that provisions of the Plan are
governed by applicable provisions of the Code, the Exchange Act or other
substantive provisions of federal law, the Plan shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to the conflict of laws provisions thereof.

 

(p)       Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(q)       Obligations Binding on Successors. The obligations of the Company
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.

 

(r)       Other Agreements. Notwithstanding the above, the Committee may
require, as a condition to the grant of and/or the receipt of shares of Common
Stock under an Award, that the Participant execute lock-up, stockholder or other
agreements, as it may determine in its sole and absolute discretion.

 

(s)       Payments. Participants shall be required to pay, to the extent
required by applicable law, any amounts required to receive shares of Common
Stock under any Award made under the Plan.

 



 16 



 

(t)       Non-Qualified Deferred Compensation.

 

To the extent applicable and notwithstanding any other provision of this Plan,
this Plan and Awards hereunder shall be administered, operated and interpreted
in accordance with Section 409A of the Code. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code prior to the payment and/or delivery to such Participant of such
amount, the Company may (i) adopt such amendments to the Plan and related Award
Agreement, and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (ii) take such other actions as the
Committee determines necessary or appropriate to comply with the requirements of
Section 409A of the Code. No action shall be taken under this Plan which shall
cause an Award to fail to comply with Section 409A of the Code, to the extent
applicable to such Award. However, in no event shall any member of the Board,
the Company or any of its Affiliates (including their respective employees,
officers, directors or agents) have any liability to any Participant (or any
other person) with respect to this Section 15(t).

 

(i)       With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code. For purposes of Section
409A of the Code, each of the payments that may be made in respect of any Award
granted under the Plan are designated as separate payments.

 

(ii)       Notwithstanding anything in the Plan to the contrary, if a
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, no payments in respect of any Awards that are
“deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to such Participant prior to
the date that is six months after the date of such Participant’s “separation
from service” or, if earlier, the Participant’s date of death. Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum, without interest, on the earliest date permitted under Section 409A of
the Code that is also a business day.

 

(u)       Claw-back Provisions. All Awards (including any proceeds, gains or
other economic benefit actually or constructively received by a Participant upon
any receipt or exercise of any Award or upon the receipt or resale of any shares
of Common Stock underlying the Award) shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of applicable law,
including without limitation the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement. The Company shall delay the exercise of its rights under this Section
for such period as may be required to preserve equity accounting treatment.

 

(v)       No Liability with Respect to Any Corporate Action. Subject to Section
15(u), nothing contained in the Plan or in any Award Agreement will be construed
to prevent the Company or any of its Affiliates from taking any corporate action
which is deemed by the Company or any of its Affiliates to be appropriate or in
its best interest, and no Participant or beneficiary of a Participant will have
any claim against the Company or any of its Affiliates as a result of any such
corporate action.

 

(w)       Affiliate Employees. In the case of a grant of an Award to an employee
or consultant of any Affiliate of the Company, the Company may, if the Committee
so directs, issue or transfer the shares of Common Stock, if any, covered by the
Award to such Affiliate, for such lawful consideration as the Committee may
specify, upon the condition or understanding that the Affiliate will transfer
the shares of Common Stock to the employee or consultant in accordance with the
terms of the Award specified by the Committee pursuant to the provisions of the
Plan. All shares of Common Stock underlying Awards that are forfeited or
canceled shall revert to the Company.

 

(x)       Foreign Employees and Foreign Law Considerations. The Committee may
grant Awards to individuals who are eligible to participate in the plan who are
foreign nationals, who are located outside the United States or who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.

 



 17 



 

(y)       Expenses; Gender; Titles and Headings. The expenses of administering
the Plan shall be borne by the Company and its Affiliates. Masculine pronouns
and other words of masculine gender shall refer to both men and women. The
titles and headings of the sections in the Plan are for convenience of reference
only, and in the event of any conflict, the text of the Plan, rather than such
titles or headings shall control. 

 

* * *

 



 18 